Citation Nr: 0520580	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  96-47 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for PTSD and 
assigned an initial 10 percent disability evaluation.  In 
June 2003, the Board remanded the case for VA compliance with 
the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5102, 5103A, 5106, 5107, 5126 (West 2002), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  


FINDINGS OF FACT

1.  The veteran's PTSD manifested as intrusive thoughts 
concerning Vietnam, spatial disorientation from explosions, 
anxiety, impaired sleep, anger, and avoidance of association 
with military events.  

2.  The veteran's PTSD has not manifested as flattened 
affect; circumstantial, circumlocutory, or stereo-typed 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbance of motivation and 
mood; or difficulty in establishing and maintaining effective 
work and social relationships.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 30 
percent for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the VCAA are assessed before the merits of 
the appeal.  

Of record is an October 2003 letter informing the veteran of 
which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  Additionally, the letter informed the 
veteran of any information and evidence needed to 
substantiate and complete a claim regarding an increased 
disability evaluation.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  In this case, the veteran filed a 
claim of service connection pre-VCAA, and contested the 
initial rating pre-VCAA.  As such, the RO supplied the 
veteran with subsequent notification via the October 2003 
letter.  Moreover, a March 2004 supplemental statement of 
case provided the pertinent laws and regulations regarding 
the VCAA.  See also Mayfield v. Nicholson, No. 02-1077, (U.S. 
Vet. App. April 14, 2005), holding that any timing error can 
be cured when VA employs "proper subsequent process."  
Mayfield, No. 02-1077, slip op. at 32 (quoting Pelegrini, 18 
Vet. App. at 122-24).  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  Of 
record are outpatient treatment reports from the Sepulveda VA 
Medical Center, and VA examination reports from May 1996, 
August 1998, December 2000, and October 2004.  The veteran 
submitted several statements concerning his symptoms.  
Pursuant to the Board's June 2003 remand, the RO sent the 
above-mentioned VCAA letter requesting "any new evidence" 
that the veteran felt would assist in a decision of his 
claim.  The October 2003 letter also listed the evidence 
currently retained in the veteran's claims file.  Thereafter, 
the October 2004 examination report was submitted.  
Otherwise, it appears that the record is complete at this 
time.

Further medical examination is not necessary because the 
reports of record are sufficient for the purposes of making a 
decision on the appeal.  See 38 C.F.R. § 3.159(c)(4).  

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.

I.  Facts

On a Report of Medical Examination for Disability Evaluation 
dated May 1996, the veteran asserted that because of his 
combat duty and training in Vietnam, he expressed extreme 
anger and depression over the years.  

Of record is a May 15, 1996, VA examination that noted upon 
the veteran's completion of a Minnesota Multiphasic 
Personality Inventory, the veteran had a valid profile for 
PTSD.  The examiner's conclusion was that if there was a 
history of significant psychological trauma, a diagnosis of 
PTSD should be considered.  

A May 22, 1996, VA examination did not have access to a 
claims file.  The examiner recorded the veteran's history, 
such that the veteran spent ten months in Vietnam.  For the 
first half of his tour, the veteran served with an infantry 
company in the Ninth Division.  He carried an M60 machine gun 
and had repeated combat exposure, constantly on patrols and 
sweeps, and slept partially submerged in water.  During the 
second half of his tour, the veteran repaired helicopters as 
a welder, and survived multiple rocket and grenade attacks on 
the base.  

The veteran described the symptoms of PTSD, which he stated 
had gradually lessened with time.  At first, he had 
hyperarousal symptoms, including exaggerated startle response 
and hypervigilance-which had greatly diminished.  The 
veteran used to carry a gun in his car, but after an incident 
in 1987 when he shot a man during an altercation, the veteran 
no longer carried a gun.  The veteran had been subject to 
insomnia at times, but more recently had been able to sleep 
six to eight hours a night.  The veteran reported occasional 
nightmares, dreams of being trapped, and that he occasionally 
thought of Vietnam.  He described marked alienation from 
others and stated that he had never been one to have friends.  
The veteran disliked talking about his Vietnam experiences, 
and avoided exposure to things that reminded him of Vietnam 
as they generally made him feel sad.  The veteran also 
described some survivor guilt related to others he knew who 
were killed. 

The veteran described a marriage from 1971 to 1987, and that 
he had no contact with his two daughters since he had been 
imprisoned.  The veteran stated that he had had a girlfriend 
for about four months; otherwise, he had few social contacts.  
The veteran remained in telephone contact with some of his 
siblings.  

A mental status examination revealed an alert, oriented, 
pleasant, cooperative man who was casually but neatly 
dressed.  The veteran's general appearance was unremarkable 
with normal psychomotor activity and speech.  The veteran was 
tearful when describing some of his past difficulties and 
Vietnam experiences.  The veteran stated that he had only 
very brief periods of depression of no more than a few hours.  
Otherwise, his mood was free of significant disturbance.  The 
veteran did not appear anxious, and his attitude seemed frank 
and free of exaggeration.  The examiner observed evidence of 
neither a psychotic disorder nor cognitive impairment.  The 
veteran's spontaneous concerns revolved around wanting to 
eventually find a better job, and re-integrate himself into 
society after his years in prison.  The veteran was diagnosed 
as having PTSD, in partial remission.  No Global Assessment 
of Functioning (GAF) assignment was made.  

A December 1997 note from VA Greater Los Angeles Healthcare 
System recorded that the veteran felt depressed and lack 
energy.  He indicated that he was not interested in seeing 
anyone.  

An August 1998 VA psychiatric evaluation performed at Canyon 
Medical Group noted that the veteran presented promptly, was 
well dressed and well groomed, and cooperative during the 
exam.  The veteran reported working regularly as a machinist, 
watched TV, and spent a lot of time at church.  

A mental status examination revealed that the veteran spoke 
clearly and coherently, and was without delusions, 
hallucinations, or inappropriate behavior.  The veteran was 
not currently suicidal or homicidal.  The veteran was alert 
and oriented to person, place, and time.  Immediate, medium, 
and remote memories were adequate.  There was no obsessive or 
ritualistic behavior, and the veteran's rate and flow of 
speech were normal.  Though there were no observed panic 
attacks, the veteran did appear to be somewhat anxious.  The 
veteran's mood was not depressed, he had no impaired impulse 
control, and no reported sleep impairment.  The examiner 
diagnosed the veteran as having PTSD, and assigned a GAF of 
75-80.

A July 2000 statement from the veteran asserted that he still 
had problems socializing with others, and he had mood changes 
when he lost his temper with periods of depression and 
anxiety.  The veteran reported that during bouts of anger he 
rubbed his hand real hard out of rage, which had recently 
started.  The veteran also had short-term memory loss after a 
bout of anger.  Also, some nights the veteran had problems 
sleeping, and other nights had some rest but not good sleep.

At a December 2000 VA assessment, again performed by Canyon 
Medical Group, the veteran was neatly groomed, and related 
cooperatively.  The veteran reported that while in the 
military, the stresses had not bothered him; however, after 
leaving the military, he had become more and more preoccupied 
with the stresses.  The veteran described himself as a 
"military man,"-he kept his old duffel that had been 
issued to him 1968, and kept his P38 can opener handy.

Regarding current symptomatology, the veteran reported that 
he had a burst of anger when he watched things on TV.  He 
stated that he could not handle stress, and that the stress 
of working was very tiring.  The veteran had bad dreams, but 
denied that they were nightmares.  The veteran stated that 
the dreams had odd content, but he could not be specific.  
The veteran did not report a startle response or 
hypervigilance at the time.  The veteran stated that he got 
spontaneously angry and rubbed his hands together, or pressed 
his palms together when he was aroused.  Those episodes 
lasted for about a minute.  The veteran reported being 
engaged to be married, and going to church regularly.  

A mental status examination revealed no delusions, 
hallucinations, or inappropriate behavior.  The veteran was 
not suicidal or homicidal, and his personal hygiene was good.  
The veteran was oriented to time, place, and situation.  
There was no apparent memory loss, nor obsessive or 
ritualistic behavior.  Rate and flow of speech was within 
normal limits.  There were no observed panic attacks.  The 
veteran's mood was euthymic, with slight anxiety.  There was 
no impairment of impulse control, and sleep was within normal 
range.  The veteran's Axis I diagnosis was PTSD, partially 
resolved, characterized by intermittent anger, intermittent 
impairment of sleep, preoccupation with past events, and 
decreased tolerance to job stress.  The examiner assigned a 
GAF of 65-70.  The examiner expounded that the GAF 
represented mild social and occupational impairment; the 
veteran continued to have mild symptoms but was functioning 
well, in both work and social areas.  

In October 2004, the veteran had another VA examination.  A 
mental status assessment revealed that the veteran was neatly 
groomed and dressed.  He was alert and oriented, and his 
memory, attention span, and language skills were intact.  The 
veteran's thought processes were linear.  The veteran 
reported intermittently restful sleep and good appetite.  The 
veteran's mood level was 5/10.  He did not report imminent 
suicide.  The veteran's affect was friendly.  The veteran was 
not on psychotropics.  

The veteran reported that since 9/11 and the war, he had 
daily thoughts of Vietnam, and he could not watch the news.  
The veteran had three to four Vietnam dreams a year.  
Explosions caused spatial disorientation and made him feel 
like he was back in Vietnam.  The smell of fish always 
reminded him of Vietnam.  The veteran did not attend military 
reunions or try and contact anyone with whom he served.  The 
veteran described himself as forgetful, and there were some 
blanks in his memory.  After Vietnam, the veteran had trouble 
getting close to people.  For a long time, he was unable to 
express feelings of sadness or anger, but that had gotten 
easier with age.  When asked about the impact of Vietnam on 
his life, the veteran stated that the experience had made him 
older.

The veteran slept five to six hours a night, and some nights 
were more restful than others.  The veteran still got angry, 
but controlled his temper and tried to avoid people who might 
have made him explode.  The veteran was easily distracted and 
his concentration drifted.  Once when his wife had awakened 
him with a touch, he grabbed her by the throat in an 
instinctive reaction.  The veteran stated that his wife was 
always on his case about personal appearance and hygiene.  
The veteran had daily routines to prepare for and function at 
work.  Every night before bed, he checked all the doors and 
windows in the condo.  The veteran reported one episode of 
suicidal feelings, when he looked at the body of the man he 
had killed.  

The examiner diagnosed the veteran as having PTSD, and 
assigned a GAF of 61-70.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
that the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the 
veteran's PTSD provides a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as: Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Analysis

Given all of the evidence of record, it is apparent that the 
veteran is entitled to a 30 percent disability evaluation.  
Particularly, a 30 percent rating via the regulatory criteria 
anticipates generally satisfactory functioning with routine 
behavior, self-care, and normal conversation, see 38 C.F.R. 
§ 4.130 DC 9411, with other manifestations of PTSD.  That is, 
simply because a veteran maintains self-care and speaks 
normally does not exclude a possibility that the current 
severity of the PTSD is otherwise reflected in a 30 percent 
rating.  In this case, the veteran's recorded behavior fits 
that description.  

For example, the veteran has had a depressed mood.  Several 
VA examinations have noted that the veteran had anxiety 
during a mental status assessment.  Moreover, the veteran has 
continued to report sleep impairment; though some nights are 
better than others, the record reflects that the veteran's 
reported sleep is not consistently unimpaired.  The veteran 
voiced that he had intrusive thoughts concerning Vietnam.  
Recently, the veteran reported that explosions caused spatial 
disorientation, and at times he got excessively angry.  The 
veteran's most recent GAF of 61-70 reflects, according to the 
Diagnostic Criteria from DSM-IV, "mild symptoms (e.g., 
depressed mood and mild insomnia) . . . but generally 
function pretty well, and has some meaningful interpersonal 
relationships."  The next GAF range of 51-50 reflects 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks)."  Notably, the preceding 
contains some descriptive terminology as per 38 C.F.R. 
§ 4.130 DC 9411, criteria for a 50 percent rating.  
Comparatively, then, a GAF of 61-70 seems to envision an 
adjustment disorder less than 50 percent but greater than a 
10 percent rating for mild and transient symptoms, see id.  
Though a GAF score is not determinative, it should be 
assessed within the context of the entire record.

The veteran, however, is not entitled to a rating in excess 
of 30 percent.  For example, the record lacks evidence that 
the veteran's service-connected PTSD manifested with a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

As such, the assigned 30 percent disability evaluation 
reflects an appropriate initial disability evaluation for the 
veteran's service-connected PTSD.  



ORDER

Entitlement to an initial 30 percent disability evaluation is 
granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


